TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-06-00697-CV


                               Jesus Alfredo Soto, Sr., Appellant

                                                v.

                Blane Schvaneveldt Racing Stable, Inc. and Raymond Daniel, Jr.,
                               King County Sheriff, Appellees

   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
  NO. D-1-GN-06-000463, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This appeal was stayed on April 12, 2007, as a result of Appellant Jesus Alfredo

Soto, Sr.’s notice of filing bankruptcy. On January 22, 2008, the parties filed an agreed motion

to re-instate and then dismiss this appeal. In the motion, the parties state that appellant’s

bankruptcy proceeding has been dismissed and that they seek reinstatement and dismissal of the

instant appeal. We grant the parties’ motion; we re-instate and dismiss the appeal. See Tex. R.

App. P. 8.3, 42.1(a).



                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed on Agreed Motion

Filed: February 8, 2008